DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7, 10-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey, Sanjay et al (PGPUB Document No. 20140207564), hereafter, referred to as “Dubey”, in view of Sinha, Moumita et al (PGPUB Document No. 20180143986), hereafter, referred to as “Sinha”, in further view of Lu, Yue et al (US Patent No. 10657556), hereafter, referred to as “Lu”.

Regarding claim 1, Dubey A method comprising: identifying a candidate notification for a target entity; determining an entity selection rate of the candidate notification by the target entity(Dubey, element 206 of Fig.2 discloses a method for finding entity selection rate/probability “determine the likelihood a user will act on a content item” ); 
based on the candidate notification, determining a probability of the target entity visiting a target online system(Dubey, Fig.2  and para 0061 disclose measuring a probability of an user (target user) interaction with a content item (target online system) “in operation 206, results of the data analysis of operation 204, and/or other analyses, are used to determine a probability that a generic user could be expected to act upon a content item”); 
based on online history of the target entity, determining a measure of downstream interaction by the target entity relative to one or more online systems(Dubey, Fig.2  and para 0053 & 0056 disclose consideration of history (recency)  for measuring user’s interaction with a content (downstream interaction) “The estimated values may be calculated in part on a probability or probabilities that the user that will receive the content item(s), or a generic user, would act upon the item(s) (e.g., by clicking on them). Such a probability may be modified based on the number of, and/or recency with which, previous impressions of the content item(s) were served to the user”); 
wherein the method is performed by one or more computing devices(Dubey, Fig. 5 and para 0102 disclose computing devices to perform the content identifying method “Content-serving system 500 of FIG. 5 comprises processor(s) 502, memory 504 and storage 506, which may comprise one or more optical and/or magnetic storage components.”).
But Dubey does not explicitly teach based on the entity selection rate, the probability, and the measure of downstream interaction by the target entity, generate a score for the candidate notification; based on the score, determining whether to transmit data about the candidate notification over a computer network to a computing device of the target entity; 
However, in the same field of endeavor of scoring based on users’ predicted interactions Sinha teaches based on the entity selection rate, the probability, and the measure of downstream interaction by the target entity, generate a score for the candidate notification(Sinha, para 0022 discloses a score that measures how likely the target user is going to interact with the provided content “the content analysis system determines a persuasion score for a content item with regard to each intended recipient. Furthermore, using the persuasion score for each intended recipient, the content analysis system performs a probability correction adjustment to determine an interaction probability for each intended recipient (e.g., a probability that a particular intended recipient will interact with a content item). As will be discussed in detail below, the probability correction adjustment accounts for a sampling size of previous click-through data that the content analysis system uses to determine a persuasion score with regard to each intended recipient. Nevertheless, using the predicted interaction probabilities for each intended recipient, the content analysis system calculates a probability click-through rate for the content item with respect to the intended audience (e.g., with respect to all selected recipients).” ; para 0030 further teaches “a persuasion score can refer to a value indicating a likelihood that a content item will persuade a recipient to interact with the content item.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination process of measuring users’ interactions of Dubey into scoring of user interactions with contents considering various rates and probability of interactions of Sinha to produce an expected result of determining notifications for users. The modification would be obvious because one of ordinary skill in the art would be motivated to determine the contents that users would likely to interact.
Dubey and Sinha teaches scoring of contents but they don’t explicitly teach based on the score, determining whether to transmit data about the candidate notification over a computer network to a computing device of the target entity; 
However, in the same field of endeavor of providing contents to targeted users based on interaction score Lu teaches based on the score, determining whether to transmit data about the candidate notification over a computer network to a computing device of the target entity; wherein the method is performed by one or more computing devices(Lu, Fig. 4 and col 26:36-38 disclose a score to determine whether to transmit contents/advertisement to target user device “If the candidate score for the candidate advertisement satisfies the threshold score, distribution module 114 may send the candidate advertisement for display at the client device with the set of messages (408)”).
 Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the scoring of user interactions with contents considering various rates and probability of interactions of Dubey and Sinha into transmitting contents to users based scoring of user interactions with contents of Lu to produce an expected result of transmitting relevant contents to users. The modification would be obvious because one of ordinary skill in the art would be motivated to transmitting contents which are more likely to be interacted by users .

Regarding claim 2, Dubey, Sinha and Lu teach all the limitations of claim 1 and Sinha further teaches wherein determining the entity selection rate comprises: identifying a first set of feature values of the candidate notification; identifying a second set of feature values of the target entity; inputting the first set of feature value and the second set of feature values into a machine- learned model that computes predicted entity selection rates, wherein the entity selection rate is a predicted entity selection rate (Sinha, para 0083 discloses user interaction rate (click rate) is being determined by machine learning by analyzing characteristics of target user and contents “the machine-learning system 404, in essence, compares element characteristic scores of content items and recipient characteristic scores of recipients of those content items with an interaction result to determine how much influence each of the element characteristic scores and recipient characteristic scores affect the interaction result. In other words, the machine-learning system 404 can determine correlations between the characteristics of the elements of content items, characteristics of recipients, and the interaction rate (e.g., click rate) of content items”):

Regarding claim 3, Dubey and Lu teach all the limitations of claim 1 and Dubey further teaches wherein the downstream interaction comprises (a) views of content items of a first type that is different than a second type or (b) selections of content items of the first type (Dubey, para 0031 discloses user interaction to the provided contents by selecting/clicking it “a content item's pCTR is its probable or predicted click-through-rate, which may be defined as a simplistic probability that the user to whom the content item is presented will act on it”; here the examiner considering “selections of content items” as one of the options for downstream user interactions):

Regarding claim 4, Dubey, Sinha and Lu teach all the limitations of claim 1 and Dubey further teaches wherein: determining the measure of downstream interaction comprises identifying a history of downstream interactions by the target entity relative to one or more target online systems that present notifications and a plurality of types of content items; the measure of downstream interactions is based on the history of downstream interactions (Dubey, Fig. 2 and para 0061-0062 discloses calculating downstream interactions (target user interactions) based on historical interactions “in operation 206, results of the data analysis of operation 204, and/or other analyses, are used to determine a probability that a generic user could be expected to act upon a content item, based on historical actions of some (or all) users regarding some (or all) content items presented to them… the likelihood that some other user would act upon a content item may be estimated or calculated”):

Regarding claim 5, Dubey, Sinha and Lu teach all the limitations of claim 1 and Sinha further teaches wherein determining the measure of downstream interaction comprises: identifying a plurality of feature values that is associated with the target entity; inputting the plurality of feature values into a machine-learned model that computes the measure of downstream interaction (Sinha, para 0083 discloses user interaction rate (click rate) is being determined by machine learning by analyzing characteristics of target user “In other words, the machine-learning system 404 can determine correlations between the characteristics of the elements of content items, characteristics of recipients, and the interaction rate (e.g., click rate) of content items”).

Regarding claim 7, Dubey, Sinha and Lu teach all the limitations of claim 1 and Sinha further teaches wherein determining the probability comprises: determining a first probability of the target entity visiting a target online system if the data about the candidate notification is transmitted to the target entity(Sinha, para 0031 further discloses this click rate is likeliness of an user to interact with when by interacting/opening  “A recipient interacting with a content item can include a recipient selecting (e.g., clicking on) a content item, for example. In addition, as used herein, the term “probability click-through rate,” refers to a predicted interaction rate of an audience of multiple intended recipients. For example, a probability click-through rate can be a predicted fraction or percentage of intended recipients within a defined audience that will interact with a content item”); 
Dubey further teaches determining a second probability of the target entity visiting the target online system if the data about the candidate notification is not transmitted to the target entity (Dubey, para 0078 discloses that predicted likeliness of an user (target entity) to visiting/clicking a content pCTR (predicted Click-Through-Rate)  is based on as if content has not been transmitted to user before “the same pCTR may be used if the specified user has never received an impression of a particular content item before”: para 0061-0062 further discloses determining/calculating pCTR ):

Regarding claim 10, Dubey, Sinha and Lu teach all the limitations of claim 1 and Lu further teaches wherein determining whether to transmit the data comprises comparing the score to a threshold, the method further comprising: transmitting the data if the score is above the threshold (Lu, Fig. 4 and col 26:36-38 disclose a score to determine against a threshold to find whether to transmit contents/advertisement to target user devices “If the candidate score for the candidate advertisement satisfies the threshold score, distribution module 114 may send the candidate advertisement for display at the client device with the set of messages (408)”).

Regarding claim 11, Dubey One or more storage media storing instructions which, when executed by one or more processors, cause: identifying a candidate notification for a target entity(Dubey, Fig. 5 and para 0102 discloses storage devices to store executable instructions to be processed hardware processors “Content-serving system 500 of FIG. 5 comprises processor(s) 502, memory 504 and storage 506, which may comprise one or more optical and/or magnetic storage components.”); 
determining an entity selection rate of the candidate notification by the target entity(Dubey, element 206 of Fig.2 discloses a method for finding entity selection rate/probability “determine the likelihood a user will act on a content item” ); based on the candidate notification, determining a probability of the target entity visiting a target online system(Dubey, Fig.2  and para 0061 disclose measuring a probability of an user (target user) interaction with a content item (target online system) “in operation 206, results of the data analysis of operation 204, and/or other analyses, are used to determine a probability that a generic user could be expected to act upon a content item”); 
based on online history of the target entity, determining a measure of downstream interaction by the target entity relative to one or more online systems(Dubey, Fig.2  and para 0053 & 0056 disclose consideration of history (recency)  for measuring user’s interaction with a content (downstream interaction) “The estimated values may be calculated in part on a probability or probabilities that the user that will receive the content item(s), or a generic user, would act upon the item(s) (e.g., by clicking on them). Such a probability may be modified based on the number of, and/or recency with which, previous impressions of the content item(s) were served to the user”); 
But Dubey does not explicitly teach based on the entity selection rate, the probability, and the measure of downstream interaction by the target entity, generate a score for the candidate notification; based on the score, determining whether to transmit data about the candidate notification over a computer network to a computing device of the target entity. 
However, in the same field of endeavor of scoring based on users’ predicted interactions Sinha teaches based on the entity selection rate, the probability, and the measure of downstream interaction by the target entity, generate a score for the candidate notification(Sinha, para 0022 discloses a score that measures how likely the target user is going to interact with the provided content “the content analysis system determines a persuasion score for a content item with regard to each intended recipient. Furthermore, using the persuasion score for each intended recipient, the content analysis system performs a probability correction adjustment to determine an interaction probability for each intended recipient (e.g., a probability that a particular intended recipient will interact with a content item). As will be discussed in detail below, the probability correction adjustment accounts for a sampling size of previous click-through data that the content analysis system uses to determine a persuasion score with regard to each intended recipient. Nevertheless, using the predicted interaction probabilities for each intended recipient, the content analysis system calculates a probability click-through rate for the content item with respect to the intended audience (e.g., with respect to all selected recipients).” ; para 0030 further teaches “a persuasion score can refer to a value indicating a likelihood that a content item will persuade a recipient to interact with the content item.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination process of measuring users’ interactions of Dubey into scoring of user interactions with contents considering various rates and probability of interactions of Sinha to produce an expected result of determining notifications for users. The modification would be obvious because one of ordinary skill in the art would be motivated to determine the contents that users would likely to interact.
Dubey and Sinha teaches scoring of contents but they don’t explicitly teach based on the score, determining whether to transmit data about the candidate notification over a computer network to a computing device of the target entity.
However, in the same field of endeavor of providing contents to targeted users based on interaction score Lu teaches based on the score, determining whether to transmit data about the candidate notification over a computer network to a computing device of the target entity (Lu, Fig. 4 and col 26:36-38 disclose a score to determine whether to transmit contents/advertisement to target user device “If the candidate score for the candidate advertisement satisfies the threshold score, distribution module 114 may send the candidate advertisement for display at the client device with the set of messages (408)”).
 Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the scoring of user interactions with contents considering various rates and probability of interactions of Dubey and Sinha into transmitting contents to users based scoring of user interactions with contents of Lu to produce an expected result of transmitting relevant contents to users. The modification would be obvious because one of ordinary skill in the art would be motivated to transmitting contents which are more likely to be interacted by users .

Regarding claim 12, Dubey, Sinha and Lu teach all the limitations of claim 11 and Sinha further teaches wherein determining the entity selection rate comprises: identifying a first set of feature values of the candidate notification; identifying a second set of feature values of the target entity; inputting the first set of feature value and the second set of feature values into a machine- learned model that computes predicted entity selection rates, wherein the entity selection rate is a predicted entity selection rate (Sinha, para 0083 discloses user interaction rate (click rate) is being determined by machine learning by analyzing characteristics of target user and contents “the machine-learning system 404, in essence, compares element characteristic scores of content items and recipient characteristic scores of recipients of those content items with an interaction result to determine how much influence each of the element characteristic scores and recipient characteristic scores affect the interaction result. In other words, the machine-learning system 404 can determine correlations between the characteristics of the elements of content items, characteristics of recipients, and the interaction rate (e.g., click rate) of content items”):

Regarding claim 13, Dubey and Lu teach all the limitations of claim 11 and Dubey further teaches wherein the downstream interaction comprises (a) views of content items of a first type that is different than a second type or (b) selections of content items of the first type (Dubey, para 0031 discloses user interaction to the provided contents by selecting/clicking it “a content item's pCTR is its probable or predicted click-through-rate, which may be defined as a simplistic probability that the user to whom the content item is presented will act on it”; here the examiner considering “selections of content items” as one of the options for downstream user interactions):

Regarding claim 14, Dubey, Sinha and Lu teach all the limitations of claim 11 and Dubey further teaches wherein: determining the measure of downstream interaction comprises identifying a history of downstream interactions by the target entity relative to one or more target online systems that present notifications and a plurality of types of content items; the measure of downstream interactions is based on the history of downstream interactions (Dubey, Fig. 2 and para 0061-0062 discloses calculating downstream interactions (target user interactions) based on historical interactions “in operation 206, results of the data analysis of operation 204, and/or other analyses, are used to determine a probability that a generic user could be expected to act upon a content item, based on historical actions of some (or all) users regarding some (or all) content items presented to them… the likelihood that some other user would act upon a content item may be estimated or calculated”):

Regarding claim 15, Dubey, Sinha and Lu teach all the limitations of claim 11 and Sinha further teaches wherein determining the measure of downstream interaction comprises: identifying a plurality of feature values that is associated with the target entity; inputting the plurality of feature values into a machine-learned model that computes the measure of downstream interaction (Sinha, para 0083 discloses user interaction rate (click rate) is being determined by machine learning by analyzing characteristics of target user “In other words, the machine-learning system 404 can determine correlations between the characteristics of the elements of content items, characteristics of recipients, and the interaction rate (e.g., click rate) of content items”).

Regarding claim 17, Dubey, Sinha and Lu teach all the limitations of claim 11 and Sinha further teaches wherein determining the probability comprises: determining a first probability of the target entity visiting a target online system if the data about the candidate notification is transmitted to the target entity (Sinha, para 0031 further discloses this click rate is likeliness of an user to interact with when by interacting/opening  “A recipient interacting with a content item can include a recipient selecting (e.g., clicking on) a content item, for example. In addition, as used herein, the term “probability click-through rate,” refers to a predicted interaction rate of an audience of multiple intended recipients. For example, a probability click-through rate can be a predicted fraction or percentage of intended recipients within a defined audience that will interact with a content item”); 
Dubey further teaches determining a second probability of the target entity visiting the target online system if the data about the candidate notification is not transmitted to the target entity (Dubey, para 0078 discloses that predicted likeliness of an user (target entity) to visiting/clicking a content pCTR (predicted Click-Through-Rate)  is based on as if content has not been transmitted to user before “the same pCTR may be used if the specified user has never received an impression of a particular content item before”: para 0061-0062 further discloses determining/calculating pCTR ):

Regarding claim 20, Dubey, Sinha and Lu teach all the limitations of claim 11 and Lu further teaches wherein determining whether to transmit the data comprises comparing the score to a threshold, the method further comprising: transmitting the data if the score is above the threshold (Lu, Fig. 4 and col 26:36-38 disclose a score to determine against a threshold to find whether to transmit contents/advertisement to target user devices “If the candidate score for the candidate advertisement satisfies the threshold score, distribution module 114 may send the candidate advertisement for display at the client device with the set of messages (408)”).

Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey, Sanjay et al (PGPUB Document No. 20140207564), hereafter, referred to as “Dubey”, in view of Sinha, Moumita et al (PGPUB Document No. 20180143986), hereafter, referred to as “Sinha”, in view of Lu, Yue et al (US Patent No. 10657556), hereafter, referred to as “Lu”, in further view of Gupta, Piyush et al (PGPUB Document No. 20190156231), hereafter, referred to as “Gupta”.

Regarding claim 6, Dubey, Sinha and Lu teach all the limitations of claim 5 and Sinha further teaches further comprising, prior to inputting the plurality of feature values into the machine-learned model: generating training data based on event data that pertains to downstream interactions of a plurality of entities (Sinha, para 0081 discloses machine learning data related to user interactions with contents being extracted/generated  “the server device 402 and the machine learning system 404 receives training data (e.g., from the content analysis system 104 or from an analytics cloud server). The training data can include previous click-through data associated with users collected over a period of time”) 
But they don’t explicitly teach wherein the training data comprises (1) a first training instance that comprises (i) a first label indicating a first measure of downstream interaction by a first target entity and (ii) a first plurality of feature values associated with the first target entity and (2) a second training instance that comprises (iii) a second label indicating a second measure of downstream interaction, that is different than the first measure of downstream interaction, by a second target entity that is different than the first target entity and (iv) a second plurality of feature values associated with the second target entity; training, using one or more machine learning techniques, the machine-learned model based on the training data.
However, in the same field of endeavor of user interaction analysis using machine leaning Gupta teaches wherein the training data comprises (1) a first training instance that comprises (i) a first label indicating a first measure of downstream interaction by a first target entity and (ii) a first plurality of feature values associated with the first target entity and (2) a second training instance that comprises (iii) a second label indicating a second measure of downstream interaction, that is different than the first measure of downstream interaction, by a second target entity that is different than the first target entity and (iv) a second plurality of feature values associated with the second target entity (Gupta, para 0007 discloses getting different instance of training data associated with a user (first user, second user) respective to their features/attributes  “A data analysis application executing on a computing device receives training data and user input. The training data comprises a plurality of instances, each instance associated with a user interaction within a computer network and comprising a plurality of attributes and an outcome associated with the user interaction”; here the examiner interprets ” label” as different instances).
training, using one or more machine learning techniques, the machine-learned model based on the training data(Gupta, para 0028 discloses training models with training data “The data analysis application 125 trains the predictive model 175 with the training data 110.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the machine learning model for determine predicted user interactions with contents of Dubey, Sinha and Lu into generation of various instances of training data set of Gupta to produce an expected result of training a learning model with various datasets. The modification would be obvious because one of ordinary skill in the art would be motivated to cover more scenarios for determining users’ interactions supported by trained model.

Regarding claim 16, Dubey, Sinha and Lu teach all the limitations of claim 15 and Dubey teaches wherein the instructions, when executed by the one or more processors (Dubey, Fig. 5 and para 0102 discloses storage devices to store executable instructions to be processed hardware processors “Content-serving system 500 of FIG. 5 comprises processor(s) 502, memory 504 and storage 506, which may comprise one or more optical and/or magnetic storage components.”)
Sinha further teaches, further cause, prior to inputting the plurality of feature values into the machine-learned model: generating training data based on event data that pertains to downstream interactions of a plurality of entities (Sinha, para 0081 discloses machine learning data related to user interactions with contents being extracted/generated  “the server device 402 and the machine learning system 404 receives training data (e.g., from the content analysis system 104 or from an analytics cloud server). The training data can include previous click-through data associated with users collected over a period of time”) 
But they don’t explicitly teach wherein the training data comprises (1) a first training instance that comprises (i) a first label indicating a first measure of downstream interaction by a first target entity and (ii) a first plurality of feature values associated with the first target entity and (2) a second training instance that comprises (iii) a second label indicating a second measure of downstream interaction, that is different than the first measure of downstream interaction, by a second target entity that is different than the first target entity and (iv) a second plurality of feature values associated with the second target entity; training, using one or more machine learning techniques, the machine-learned model based on the training data.
However, in the same field of endeavor of user interaction analysis using machine leaning Gupta teaches wherein the training data comprises (1) a first training instance that comprises (i) a first label indicating a first measure of downstream interaction by a first target entity and (ii) a first plurality of feature values associated with the first target entity and (2) a second training instance that comprises (iii) a second label indicating a second measure of downstream interaction, that is different than the first measure of downstream interaction, by a second target entity that is different than the first target entity and (iv) a second plurality of feature values associated with the second target entity (Gupta, para 0007 discloses getting different instance of training data associated with a user (first user, second user) respective to their features/attributes  “A data analysis application executing on a computing device receives training data and user input. The training data comprises a plurality of instances, each instance associated with a user interaction within a computer network and comprising a plurality of attributes and an outcome associated with the user interaction”; here the examiner interprets ” label” as different instances).
training, using one or more machine learning techniques, the machine-learned model based on the training data (Gupta, para 0028 discloses training models with training data “The data analysis application 125 trains the predictive model 175 with the training data 110.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the machine learning model for determine predicted user interactions with contents of Dubey, Sinha and Lu into generation of various instances of training data set of Gupta to produce an expected result of training a learning model with various datasets. The modification would be obvious because one of ordinary skill in the art would be motivated to cover more scenarios for determining users’ interactions supported by trained model.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey, Sanjay et al (PGPUB Document No. 20140207564), hereafter, referred to as “Dubey”, in view of Sinha, Moumita et al (PGPUB Document No. 20180143986), hereafter, referred to as “Sinha”, in view of Lu, Yue et al (US Patent No. 10657556), hereafter, referred to as “Lu”, in view of Carson, Chad et al (PGPUB Document No. 20070027751), hereafter, referred to as “Carson”.

Regarding claim 8, Dubey, Sinha and Lu teach all the limitations of claim 7 but they don’t explicitly teach further comprising: combining the measure of downstream interaction with a difference between the first probability and the second probability to generate a combined value; wherein generating the score is based on the combined value.
However, in the same field of endeavor of providing contents based on users’ interactions Carson teaches further comprising: combining the measure of downstream interaction with a difference between the first probability and the second probability to generate a combined value; wherein generating the score is based on the combined value (Carson, para 0043 discloses difference in two clickability scores are being used for computing score for user interactions “difference in clickability score are used to calculate a click through rate confidence score associated with the normalized click through rate for a given advertisement”; where Sinha teaches determining an interaction score).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determining of  predicted user interactions with contents of Dubey, Sinha and Lu into considering differences of various users’ interaction indicators of Carson to produce an expected result of considering various aspect of predicted interactions (Click Through Rate). The modification would be obvious because one of ordinary skill in the art would be motivated to fine tune or adjust the interaction score by combining differences of two interaction level indicators.

Regarding claim 18, Dubey, Sinha and Lu teach all the limitations of claim 17 but they don’t explicitly teach wherein determining the probability comprises: determining a first probability of the target entity visiting a target online system if the data about the candidate notification is transmitted to the target entity; determining a second probability of the target entity visiting the target online system if the data about the candidate notification is not transmitted to the target entity.
However, in the same field of endeavor of providing contents based on users’ interactions Carson teaches wherein determining the probability comprises: determining a first probability of the target entity visiting a target online system if the data about the candidate notification is transmitted to the target entity; determining a second probability of the target entity visiting the target online system if the data about the candidate notification is not transmitted to the target entity (Carson, para 0043 discloses difference in two clickability scores are being used for computing score for user interactions “difference in clickability score are used to calculate a click through rate confidence score associated with the normalized click through rate for a given advertisement”; where Sinha teaches determining an interaction score).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determining of  predicted user interactions with contents of Dubey, Sinha and Lu into considering differences of various users’ interaction indicators of Carson to produce an expected result of considering various aspect of predicted interactions (Click Through Rate). The modification would be obvious because one of ordinary skill in the art would be motivated to fine tune or adjust the interaction score by combining differences of two interaction level indicators.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey, Sanjay et al (PGPUB Document No. 20140207564), hereafter, referred to as “Dubey”, in view of Sinha, Moumita et al (PGPUB Document No. 20180143986), hereafter, referred to as “Sinha”, in view of Lu, Yue et al (US Patent No. 10657556), hereafter, referred to as “Lu”, in view of Kim, Hyung-Jin et al (US Patent No. 8938463), hereafter, referred to as “Kim”.

Regarding claim 9, Dubey, Sinha and Lu teach all the limitations of claim 7 but they don’t explicitly teach further comprising: generating a ratio based on (1) a difference between the first probability and the second probability and (2) the second probability; wherein generating the score is based on the ratio. 
However, in the same field of endeavor of consolidation of user profiles Kim teaches further comprising: generating a ratio based on (1) a difference between the first probability and the second probability and (2) the second probability; wherein generating the score is based on the ratio(Kim, claim 18 disclose generating a score based on ratio of probability rate to difference between two predicted click through rates “respective ranking scores of the given search results, the comparison including at least one of a ratio of the predicted click through rate and the click fraction or a value difference between the predicted click through rate and the click fraction” ; where Sinha teaches determining an interaction score). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determining of  predicted user interactions with contents of Dubey, Sinha and Lu into considering ratio of various users’ interaction indicators of Kim to produce an expected result of considering various aspect of predicted interactions (Click Through Rate). The modification would be obvious because one of ordinary skill in the art would be motivated to fine tune or adjust the interaction score by considering ratio of two interaction level indicators.

Regarding claim 19, Dubey, Sinha and Lu teach all the limitations of claim 17 but they don’t explicitly teach wherein the instructions, when executed by the one or more processors, further cause: generating a ratio based on (1) a difference between the first probability and the second probability and (2) the second probability; wherein generating the score is based on the ratio. 
However, in the same field of endeavor of consolidation of user profiles Kim teaches wherein the instructions, when executed by the one or more processors, further cause: generating a ratio based on (1) a difference between the first probability and the second probability and (2) the second probability; wherein generating the score is based on the ratio (Kim, claim 18 disclose generating a score based on ratio of probability rate to difference between two predicted click through rates “respective ranking scores of the given search results, the comparison including at least one of a ratio of the predicted click through rate and the click fraction or a value difference between the predicted click through rate and the click fraction” ; where Sinha teaches determining an interaction score). 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determining of  predicted user interactions with contents of Dubey, Sinha and Lu into considering ratio of various users’ interaction indicators of Kim to produce an expected result of considering various aspect of predicted interactions (Click Through Rate). The modification would be obvious because one of ordinary skill in the art would be motivated to fine tune or adjust the interaction score by considering ratio of two interaction level indicators.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Document No. 20200401522 discloses machine learning model for determining users’ interactions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164